Citation Nr: 1436809	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  11-22 795	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an effective date earlier than August 22, 2011 for the assignment of a 100 percent rating for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an initial rating in excess of 10 percent for a low back disability, diagnosed as lumbar spondylosis and facet arthropathy, scoliosis, degenerative disc disease (DDD), and thoracic strain and sprain. 

3.  Entitlement to a separate rating for neurological abnormalities associated with the Veteran's service connected low back disability. 

4.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Frank Kehoe, Attorney

ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1970 to November 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2008 and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Veteran requested hearing before a Veterans' Law Judge.  A videoconference hearing was scheduled for July 10, 2013.  The presiding VLJ indicated that the hearing was canceled and a July 2014 correspondence from the Veteran's representative noted that the Veteran had been unable to appear for the hearing.  Neither the Veteran nor his representative requested to reschedule the hearing.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2013).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) stated that a claim for a TDIU is part and parcel of an increased rating claim when such claim is raised by the record.  The Veteran is in receipt of a 100 schedular rating for PTSD, effective June 12, 2008.  Nonetheless, the Veteran has asserted that he is unable to gain or maintain substantially gainful employment because of his service-connected back condition.  Thus, despite the award of a 100 percent schedular rating for PTSD, the TDIU claim is not moot.  Bradley v. Peake, 22 Vet. App. 293-294 (2008).  

The issues of entitlement to an initial rating in excess of 10 percent for a low back condition, entitlement to a separate rating for neurological abnormalities associated with the Veteran's service connected low back disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran submitted new and material evidence within one year of the July 2007 rating decision that granted service-connection for PTSD and assigned a 70 percent rating; therefore, the July 2007 rating decision is not final.

2.  It is factually ascertainable that the Veteran's PTSD manifested by symptoms productive of total occupational and social impairment on June 12, 2008, but not earlier.  


CONCLUSION OF LAW

The criteria for an earlier effective date of June 12, 2008, but no earlier, for a 100 percent rating for PTSD have been met.  38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the Court held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004).  In a March 2012 letter, VA satisfied its duty to notify the Veteran.  Specifically, the AOJ notified the Veteran of the information and evidence necessary to substantiate his increased rating claim; information and evidence that the VA would seek to provide; and information and evidence that the Veteran was expected to provide; and the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(c) (2013) to assist the Veteran.  The Veteran's VA treatment records are of record.  VA provided the Veteran with VA psychological examinations in August 2007 and June 2008.  The examination reports reflect that the VA examiners reviewed the Veteran's claims file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the Veteran's disability.  The Board finds that the VA examination reports and opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claim, de novo.  

Earlier Effective Date Claim

The Veteran and his representative assert that an effective date prior to August 22, 2011 is warranted.  

The effective date of an award of benefits based on an original claim, a claim after final allowance, or a claim for an increase is either (1) the date of receipt of the claim or (2) the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).  

In a July 2007 rating decision, the AOJ granted service connection for PTSD and assigned a 70 percent rating effective October 29, 2004.  The Veteran did not appeal that decision.  However, within one year of that rating decision, additional evidence, specifically an August 2007 VA psychological examination report, was associated with the claims file.  A May 2008 rating decision confirmed and continued the Veteran's 70 percent rating for PTSD.  Thereafter, a June 2008 VA psychological examination report was associated with the claims file.  The AOJ did not readjudicate the Veteran's claim upon receipt of the June 2008 examination report.  In a claim received August 22, 2011, the Veteran requested an increased rating for his PTSD.  A May 2012 rating decision granted the Veteran a 100 percent schedular rating, effective August 22, 2011.  The Veteran appealed the effective date of that award.  

Under the provisions of 38 C.F.R. § 3.156(b) (2013), new and material evidence received during the appeal period after a decision will serve to preclude that decision from becoming final unless the decision is reconsidered.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that in determining whether a decision became final VA is required to determine whether any evidence received within one year of the decision is new and material and prevented the decision from becoming final under 38 C.F.R. § 3.159(b)(2013)).

In the instant case, the June 2008 VA examination report was received within one year of the July 2007 rating decision that granted service connection and assigned an initial rating.  The AOJ did not reconsider the claim based on the additional evidence.  Furthermore, the Board finds that the June 2008 examination report constitutes new and material evidence.  Accordingly, receipt of the June 2008 examination report precluded the July 2007 rating decision from becoming final.  38 C.F.R. § 3.156(b) (2013).  

As such, the Board must determine whether the June 2008 examination report provides a factually ascertainable basis for granting a 100 percent rating prior to August 22, 2011.  

The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013), which provides: [a] 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130 (2013).

In the June 2008 VA examination report, the examiner noted that the Veteran's prognosis was poor, that his response to treatment was poor, and that he was incapable of managing his financial affairs.  The Veteran was assigned a GAF score of 45.  The examiner opined that the Veteran's PTSD symptoms resulted in functional impairment and deficiencies in most areas including work, school, family relations, judgment, thinking, and mood.  In support of this conclusion, the examiner noted that the Veteran had poor family relationships and difficulty relating to others; had a depressed mood with little enjoyment of leisure activities, and active suicidal ideation.  In light of the above evidence, the Board finds that the June 12, 2008 provides a factually ascertainable basis for awarding a 100 percent rating. 

The Board has considered whether the Veteran is entitled to a 100 percent rating prior to June 12, 2008.  Prior to June 12, 2008, there is no factually ascertainable basis for awarding a 100 percent rating for the Veteran's PTSD.  Specifically, the August 2007 VA examination report indicated that the Veteran's functional impairment did not more closely approximate the criteria for a 100 percent rating.  The August 2007 examination report noted that the Veteran had been married many years and had an on-again, off-again relationship with his wife, a good relationship with his six children, and aided in caring for his diabetic mother.  The Veteran was noted to enjoy leisure activities such as exercising, reading, and attending church.  Moreover, the Veteran's behavior and communication were intact, his affect was constricted, but appropriate, his thought content was appropriate, and his memory, insight, and judgment were very good.  He was assigned a GAF score of 52.  With regard to functional impairment, the August 2007 examiner opined that the Veteran's symptoms were moderate and with regard to social functioning, the Veteran was isolated, suspicious of others, avoided public places, and had difficulty regulating his affect.  In light of the above evidence, the Board finds that a 100 percent rating is warranted prior to June 12, 2008.


ORDER

Entitlement to an effective date of June 12, 2008, but no earlier, for a 100 percent rating for service-connected PTSD is granted, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Initially, the Board notes that following the June 2011 statement of the case, the AOJ added additional VA medical records to the claims file, dated from July 2011 to April 2013.  Those records included evidence pertinent to the claim for an increased initial rating for the Veteran's back disability, including a December 2011 VA spine examination.  The AOJ has not issued a supplemental statement of the case (SSOC) indicating that it has considered the additional evidence in connection with the Veteran's claim for an increased initial rating for his back disability.  As the Veteran has not waived his right to have the AOJ initially consider such evidence, the Board finds that the claim must be remanded for AOJ consideration of this evidence.  See 38 C.F.R. § 19.31 (2013) (stating the AOJ is required to issue a SSOC if it receives additional pertinent evidence after a statement of the case and before the case is certified to the Board).

Additionally, VA treatment records and the December 2011 VA spine examination report noted that the Veteran had neurological abnormalities, including numbness and tingling in his lumbar area and lower extremities, cervical radiculopathy, and bilateral lower extremity radicular pain.  The spine diagnostic rating criteria indicates that any neurological impairment associated with a service-connected spine disability should be granted a separate rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1) (2013).  As the medical evidence of record is unclear concerning the etiology and severity of the Veteran's neurological complaints, the Veteran should be afforded a VA examination assessing his reported neurological abnormalities.  

With regard to the issue of entitlement to a TDIU, the Board notes that the claim is inextricably intertwined with the increased rating claim currently on appeal.  In other words, if an increased disability rating for the Veteran's low back disability or a separate rating for neurological abnormalities associated with the Veteran's service connected low back disability are granted, this will impact VA's analysis of the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding that two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Accordingly, the TDIU claim must also be remanded.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records from April 2012 to the present from the VA New York Harbor Healthcare System and any associated clinics.  All attempts to obtain these records must be documented in the claims file.

2.  Complete all appropriate development related to the Veteran's claim for entitlement to a TDIU, to include providing the Veteran with a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, and allow him adequate time to complete and return it to the VA.

3.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected low back disability.  The claims folder and a copy of this remand must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner is requested to evaluate the Veteran's low back disability in accordance with VA rating criteria including addressing any neurological manifestations or symptoms related to the low back disability.

A complete rationale for all opinions must be provided. 

4.  Thereafter, the Veteran should be scheduled for a VA evaluation by a vocational specialist to ascertain and evaluate the impact of the Veteran's service-connected disabilities, excluding his service-connected PTSD, on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  When addressing the functional limitations, the specialist should not consider the effects of age or any nonservice-connected disabilities.  The specialist should address the functional effects of the Veteran's service-connected disabilities.  A complete rationale should be given for any opinion provided.

5.  Thereafter, readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


